Citation Nr: 0017134	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
left knee meniscectomy, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1974 to 
August 1994.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for a left knee 
disability, right shoulder impingement syndrome, a skin 
condition of the hands, knees, and elbows, a low back 
disability, and a right elbow disability.  Each disability 
was rated as noncompensable.  In that same decision, the RO 
also denied claims of service connection for gout, left 
shoulder pain, and right foot pain as not well grounded.  In 
August 1995, the veteran submitted a notice of disagreement 
with the evaluations assigned for the service-connected left 
knee, skin, and low back disabilities, as well as the denial 
of his claims of service connection for right foot pain and 
neck pain.  A statement of the case that addressed all of 
those issues was issued in September 1995.  The veteran filed 
a substantive appeal in May 1996 with regard to all these 
issues except the issue for a higher rating for the skin 
condition.  Therefore, the issue for a higher rating for the 
skin condition is not for appellate consideration.

RO rating decisions in August 1996 and August 1998 increased 
the evaluation for the low back disability from zero to 40 
percent.  While it is generally presumed that the veteran is 
seeking the maximum rating available for a disability when 
appealing for a higher rating, the presumption is rebutted in 
this case as the veteran stated in the substantive appeal 
that he was seeking a 30 percent evaluation for the low back 
disorder.  Hence, the issue of entitlement to a higher rating 
for the low back disability is not for appellate 
consideration.  AB v. Brown, 6 Vet. App. 35 (1993).

Service connection for a right foot disability was granted in 
an August 1996 RO rating decision, and service connection for 
osteoarthritis of the cervical spine was granted in the 
August 1998 RO rating decisions.  Therefore, the issues of 
service connection for right foot and neck pains are no 
longer matters for appellate consideration.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In March 1999, the Board remanded the issue of an increased 
rating for the left knee disability.  In December 1999, the 
RO determined that a compensable rating of 10 percent was 
warranted, effective September 1, 1994.  As a 10 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's left knee disability clinically performs as 
arthritis and is manifested by a constant ache, productive of 
no more than degenerative arthritis without limitation of 
motion of the knee joint. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
service-connected status post left knee meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.7, 4.14, 4.40, 4.45, Diagnostic Codes, 5256, 
5257, 5258, 5260, 5261, 5262, 5299-5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records document the veteran's ongoing 
complaints of left knee pain.  In March 1992, the veteran 
underwent arthroscopy and debridement of the anterior horn of 
the left meniscus.  A diagnosis of medial meniscus tear and 
detachment of the anterior horn was made.  In October 1992, 
he underwent diagnostic arthroscopy, shaving of the 
chondromalacia patella, and shaving of the medial meniscus.  
At that time, he was diagnosed with chondromalacia patella 
and scarring at the previous repair site of the medial 
meniscus. 

A VA examination was conducted in October 1994.  The veteran 
reported that the knee hurt after prolonged walking or 
standing.  He denied symptoms such as swelling, locking, 
catching, buckling, or giving way.  He did indicate that 
there was an occasional pop in the knee, but there were no 
significant symptoms other than the aching discomfort after 
prolonged activity.  The examiner reported the following 
findings: no evidence of effusion; full range of motion from 
0 to 130 degrees of flexion; ligaments strong and intact 
without evidence of laxity or instability; no tenderness 
along the medial joint line or lateral joint line; McMurray 
test negative for clunk or pop, and no popping or grinding in 
the knee; chondromalacia not found; and no gritting or 
grinding on compression of the patella against the femur, and 
negative patellofemoral quadriceps jerk test.  The examiner 
felt that it was essentially a normal examination of the left 
knee, and diagnosed status postoperative partial medial 
meniscectomy and chondroplasty of the left patella with good 
results.  X-rays revealed no osseous or joint abnormalities. 

In a May 1995 decision, the RO granted entitlement to service 
connection for status post left knee medial meniscectomy.  
The disability was rated as noncompensable, effective 
September 1, 1994..  

On VA examination of April 1997, the veteran reported that he 
has experienced recurrent left knee pain since 1980.  X-rays 
did not reveal radiographic abnormality or osteoarthritis.  
The examiner observed healed arthroscopic portals over the 
anterior aspect of the left knee with full range of motion 
about the left knee.  The cruciate and collateral ligaments 
were intact.  The examiner diagnosed osteoarthritis of the 
left knee, but noted that the x-rays were normal.  

Pursuant to the Board's remand of March 1999, a VA 
examination was conducted in May 1999.  The veteran noted 
that the pain feels like an ache and that he experiences the 
pain on a daily basis.  The pain is around the medial and 
lateral area of the patella, but feels like it is under the 
kneecap and on both sides.  He is aware of this pain, but 
goes on about his daily activities, including walking, 
bending and stooping when he needs to.  These actions are 
completed without weakness or pain on range of motion without 
weightbearing.  However, there will be a day or two per month 
when the knee pain is worse.  It rarely swells, but it will 
continue to ache after extended and heavy use.  The knee will 
ache at night when he is not using it.  The knee will be 
placed in flexion.  It partially responds to heat.  The 
veteran believes that on a daily basis, the knee responds to 
the Relafen he takes for back pain.  The knee is stable and 
does not lock, and as far as he knows, range of motion is 
full.  

The examiner described the veteran as a robust man with 
powerful muscular quadriceps.  The knees were identical in 
appearance with faint healed arthroscopic portals.  The 
veteran reported that he was comfortable on examination, and 
that the knee was a bit stiff from the automobile ride.  
There was no tenderness on palpation or on pushing the 
patella against the kneecap.  There was no increased heat.  
Range of motion was 0 to 140 degrees.  The knee was stable to 
medial and lateral stress and the drawer signs were negative.  
He was asked to lock and extend the knee.  When pressure was 
applied, the veteran felt discomfort at the knee.  This was 
done on the right side, and there was no discomfort.  The 
knee did not weaken during the examination.  He was able to 
do a full knee bend without weakness.  A striking positive 
finding was that of crepitation throughout the entire range 
of motion when he swung the knee from full extension to full 
flexion.  Otherwise, the movement was smooth and the veteran 
said the knee was smooth.  Sometimes, it popped, but never 
locked or gave way.  He has not worn a brace or used a cane.  
X-rays from 1997 were reviewed, and the report did not show 
any pathologic changes in the joint itself.  The examiner 
commented that the veteran was experiencing pain due to 
chondromalacia in the tissue surrounding the joint with no x-
ray evidence of arthritis, though clinically the knee 
performs as arthritis beyond that of chondromalacia.  The 
examiner diagnosed postoperative meniscectomies of the left 
knee for injury, with residual pain, chondromalacia.  

In December 1999, the RO determined that a compensable rating 
of 10 percent was warranted.  An effective date of September 
1, 1994 was assigned.  

Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

In this case, the veteran is in disagreement with the initial 
rating assigned for his left knee disability.  Thus the Board 
must consider the rating, and, if indicated, the propriety of 
a staged rating, from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard 
to the disability at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disability that would suggest the need for staged 
ratings. 

Service connection is currently in effect for status post 
left knee medial meniscectomy with chondromalacia, rated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5010 (1999).  In this instance, 
Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (1999).  
Separate diagnostic codes identify the various disabilities.  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Diagnostic Code 5010 
contemplates arthritis due to trauma and substantiated by x-
ray findings, and provides that the disability should be 
rated as degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

The Board does note that in this case, x-rays have not 
revealed evidence of arthritis and his primary complaints are 
that of a constant knee ache.  However, in the May 1999 VA 
examination report, the examiner commented that clinically 
the knee performed as arthritis beyond that of 
chondromalacia.  Therefore, the application of Diagnostic 
Code 5010 appears to be appropriate given this description.  
However, the application of this Diagnostic Code does not 
result in the assignment of a rating greater than 10 percent.  

Here, Diagnostic Codes which contemplate limited knee motion 
include 5256 (knee ankylosis), 5260 (limitation of leg 
flexion), and 5261 (limitation of leg extension).  Here, the 
knee demonstrated a full range of motion on examination, and 
appears to be fully function.  Therefore, given the ranges of 
motion as well as the absence of the factors considered as 
per DeLuca, the disability picture is not comparable to knee 
ankylosis as contemplated by Diagnostic Code 5256, and would 
not meet the criteria for higher ratings under Diagnostic 
Codes 5260 or 5261.  Here, the evidence does not show that 
leg flexion is not limited to 30 degrees or that leg 
extension is not limited to 15 degrees, as required for a 20 
percent rating for either Diagnostic Code 5260 or 5261.  
Therefore, given the absence of limitation of motion, a 10 
percent rating will be assigned as provided under Diagnostic 
Code 5003, and there is not a question as to which evaluation 
should apply.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5299-5010, do not provide a basis to assign an evaluation 
higher than the 10 percent currently in effect.  

Prior to the assignment of the 10 percent rating, the left 
knee disability was rated under Diagnostic Code 5257, which 
contemplates knee impairment, such as recurrent subluxation 
or lateral instability.  However, in the instant case, the 
examinations are negative for such symptoms.  Therefore, 
Diagnostic Code 5257 would not apply.  Also, given the 
findings on the VA examinations of record, and the veteran's 
subjective complaints, it has not been shown that the 
disability would adequately be described as dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint as required for a 20 
percent rating under Diagnostic Code 5258.  Furthermore, 
there is no indication of malunion of the tibia and fibular 
with moderate knee or ankle disability that would warrant a 
20 percent rating under Diagnostic Code 5262. 

Here, the preponderance of the evidence is against the claim 
for a rating greater than 10 percent for the veteran's left 
knee disability.  Therefore, the application of the benefit 
of the doubt doctrine contemplated by 38 U.S.C.A. § 5107 
(West 1991) is inappropriate in this case.


ORDER

Entitlement to an initial rating greater than 10 percent for 
residuals of a left knee meniscectomy has not been 
established, and the appeal is denied. 




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

